Case 2:20-cv-02600-SHL-cgc Document 82 Filed 12/01/20 Page 1 of 3                          PageID 546




                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TENNESSEE


 FUSION ELITE ALL STARS, et al.
                                                                     Case No. 2:20-cv-2600
                 Plaintiffs,
         v.

 VARSITY BRANDS, LLC, et al.,

                 Defendants.


    MOTION TO STRIKE CLASS ALLEGATIONS AND SPURIOUS ALLEGATIONS
                      REGARDING SEXUAL ABUSE

        Defendants Varsity Brands, LLC, Varsity Spirit, LLC, Varsity Spirit Fashions & Supplies,

LLC, and U.S. All Star Federation, Inc. (“Defendants”), through their undersigned counsel, and

pursuant to Federal Rules of Civil Procedure 12(f) and 23, hereby move this Court to strike

Plaintiffs’ class allegations and allegations relating to sexual abuse in the cheerleading industry

from the Consolidated Complaint (ECF No. 56).

        Pursuant to Local Rule 7.2(d), movants request oral argument because they believe it will

assist the Court in understanding the motion and the attendant issues and to answer any questions

the Court may have.

        WHEREFORE, for the reasons set forth in Defendants’ Memorandum of Law in Support,

filed contemporaneously herewith, Defendants respectfully request that the Court strike Plaintiffs’

class allegations and allegations relating to sexual abuse (specifically, paragraphs 40-50 and 237-

241, respectively, and that portion of Plaintiffs’ claim for relief that relates to the putative class).

        Dated: December 1, 2020

                                                Respectfully submitted,



                                                    1
Case 2:20-cv-02600-SHL-cgc Document 82 Filed 12/01/20 Page 2 of 3          PageID 547




                                   By: s/ Matthew S. Mulqueen

                                   George S. Cary*
                                   Mark W. Nelson*
                                   Alexis Collins*
                                   Steven J. Kaiser*
                                   CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                   2112 Pennsylvania Avenue, NW
                                   Washington, DC 20037
                                   Phone: (202) 974-1500
                                   Fax: (202) 974-1999
                                   gcary@cgsh.com
                                   mnelson@cgsh.com
                                   alcollins@cgsh.com
                                   skaiser@cgsh.com

                                   * Admitted pro hac vice

                                   Matthew S. Mulqueen (TN #28418)
                                   Adam S. Baldridge (TN #23488)
                                   BAKER, DONELSON, BEARMAN, CALDWELL
                                   & BERKOWITZ
                                   165 Madison Avenue, Suite 2000
                                   Memphis, TN 38103
                                   Phone: (901) 526-2000
                                   Fax: (901) 577-0866
                                   mmulqueen@bakerdonelson.com
                                   abaldridge@bakerdonelson.com

                                   Attorneys for Varsity Brands, LLC, Varsity Spirit,
                                   LLC, and Varsity Spirit Fashions & Supplies, LLC

                                   By: s/ Nicole D. Berkowitz

                                   Grady Garrison (TN #008097)
                                   Nicole D. Berkowitz (TN #35046)
                                   BAKER, DONELSON, BEARMAN, CALDWELL
                                   & BERKOWITZ
                                   165 Madison Avenue, Suite 2000
                                   Memphis, TN 38103
                                   Phone: (901) 526-2000
                                   Fax: (901) 577-0866
                                   ggarrison@bakerdonelson.com
                                   nberkowitz@bakerdonelson.com

                                   Attorneys for U.S. All Star Federation, Inc.



                                      2
Case 2:20-cv-02600-SHL-cgc Document 82 Filed 12/01/20 Page 3 of 3                   PageID 548




                            CERTIFICATE OF CONSULTATION

        Counsel for Defendants hereby certify that they consulted with Eric L. Cramer, counsel
for Plaintiffs, on November 30, 2020, via electronic mail to determine whether Plaintiffs oppose
the relief sought in this Motion. Plaintiffs’ counsel stated that Plaintiffs oppose the relief
requested in this Motion.

                                            s/ Matthew S. Mulqueen
                                            Matthew S. Mulqueen (TN #28418)




                                                3
